UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT

                      ____________________

                          No. 02-41164
                        Summary Calendar
                      ____________________

                       ROBERT A. STOVALL,

                                             Plaintiff-Appellant,

                             versus

      S.O. WOODS, JR., Chief of Texas Department of Criminal
        Justice State Classification Committee; B. ORMSBY,
          Correctional Officer; TRACY ALLEN, Chief of Unit
      Classification Committee; EDDIE WILLIAMS, Unit Warden;
     B. LORD, Correctional Officer; RICKY D. TARVER, Captain;
         L. ANDERSON, Correctional Officer; J. HORNBUCKLE,
         Correctional Officer; REGINALD BROWN, Law Library
     Supervisor; ROSEMARY HANICAK, Unit Health Administrator;
         GARY GOMEZ, Regional Director; ROCHELLE MCKINNEY,
        Registered Nurse; D. LAUDERDALE, Registered Nurse;
         MICHAEL JACKSON, Correctional Officer; B. BAILEY,
         Correctional Officer; KEITH RUSSELL, Supervisor;
   U.P. SORRELS, Correctional Officer; C. SHULL, Correctional
Officer; TARA CLARK, Correctional Officer; P. TINCHER,
    Correctional Officer; D. ARMFIELD, Correctional Officer;
        MICHAEL DABNEY, Unit Disciplinary Hearing Officer;
  DAVID ALRIDGE, Correctional Officer; U.P. GLOVER, Nurse; TIM
WEST, Warden; Timothy Vanbibber, Unit Grievance Coordinator,

                                             Defendants-Appellees.

_________________________________________________________________

           Appeal from the United States District Court
                 for the Eastern District of Texas
                           (1:99-CV-260)
_________________________________________________________________
                         February 19, 2003
Before BARKSDALE, DeMOSS, BENAVIDES, Circuit Judges.
PER CURIAM:*

     Robert A. Stovall, Texas inmate # 790244,    proceeding pro se

and in forma pauperis (“IFP”), appeals the denial of his motion to

supplement his 42 U.S.C. § 1983 complaint and the subsequent

dismissal of that complaint.     He claimed malicious prosecution,

harrassment, and deliberate indifference to his medical needs,

alleging that defendants filed disciplinary charges against him

for, inter alia, his refusal to shave, despite knowing of his

condition (irritated skin) for which he had been issued a clipper

shave pass exempting him from the shaving requirement.       Stovall

also alleged he is HIV-positive and had been denied access to

medical treatment.

     The   district   court    adopted    the   Magistrate   Judge’s

recommendation that Stovall’s claims be dismissed as frivolous and

for failure to state a claim.     That report did not address the

claimed harassment or deliberate indifference to medical needs.

Stovall appeals this omission.    However, he does not address the

harassment issue in his brief.       We will not consider issues an

appellant has failed to raise.   Brinkmann v. Dallas County Deputy

Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).      And, for his

deliberate indifference claim, Stovall only contends defendants



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                 2
were deliberately indifferent to his serious medical needs by

filing disciplinary charges against him for failing to shave.

     To obtain relief under § 1983, Stovall must, inter alia,

demonstrate the violation of a constitutional right. E.g., Allison

v. Kyle, 66 F.3d 71, 73 (5th Cir. 1995).             We review a dismissal

under 28 U.S.C. § 1915(e)(2) of a complaint as frivolous for an

abuse of discretion; a dismissal for failure to state a claim, de

novo.   Berry v. Brady, 192 F.3d 504, 507 (5th Cir. 1999).

     Stovall    mentions   on    appeal    only   that   he    was    charged   in

disciplinary case 970373246 for refusing to shave.                   He claims he

was treated with deliberate indifference to his serious medical

condition, but he does not explain the circumstances attendant to

that treatment.    Stovall does not mention a denial of due process;

he does not explain what treatment, if any, was denied; and he does

not claim he was deprived of a protected liberty interest.

     Although     we   apply    less   stringent    standards         to   parties

proceeding pro se than to parties represented by counsel and

liberally construe briefs of pro se litigants, such litigants must

still brief the issues and reasonably comply with the requirements

of FED. R. APP. P. 28.   E.g., Grant v. Cuellar, 59 F.3d 523, 524 (5th

Cir. 1995); Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993).

     Finally, the denial of Stovall’s motion to file a supplement

to his complaint was not an abuse of discretion.              Lewis v. Knutson,

699 F.2d 230, 239 (5th Cir. 1983).

                                       3
     In sum, Stovall’s appeal is without arguable merit and is

dismissed as frivolous.     See 5TH CIR. R. 42.2; Howard v. King, 707

F.2d 215, 219-20 (5th Cir. 1983).      This dismissal and the district

court’s dismissal of Stovall’s § 1983 complaint as frivolous each

count as “strikes” under the three-strikes provision of 28 U.S.C.

§ 1915(g).   See Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th Cir.

1996); 28 U.S.C. § 1915(e)(2)(B)(ii).      Stovall is cautioned that,

if he accumulates a third “strike” under 28 U.S.C. § 1915(g), he

will not be able to proceed IFP in any civil action or appeal filed

while he is incarcerated or detained in any facility, unless he is

under imminent danger of serious physical injury.       See 28 U.S.C.

§ 1915(g).

                          DISMISSED; THREE-STRIKES WARNING ISSUED




                                   4